EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Schlosser on 5/3/21.
The application has been amended as follows: 
In the claims:

1. 	A locking piece assembly adapted for installation in a cylindrical lock to engage a locking mechanism upon movement of the cylindrical lock, the locking piece assembly comprising:
a locking piece comprising an elongated member having one end adapted to engage the locking mechanism, an opposite end having a connecting hook, and a longitudinal axis extending along the elongated member through the one end and the opposite end, said connecting hook comprising a hook end extending generally perpendicular to the longitudinal axis and said hook comprising a hook projection extending perpendicular to the longitudinal axis in a direction opposite the hook end ; and
a lock button having an aperture, said lock button adapted to pivotally receive the locking piece connecting hook by hand such , during installation and assembly of the locking piece assembly,  the hook end and the hook projection are captured within said aperture on an inward end of the lock button by an outward end of the lock button being pivoted or rotated downward with respect to the lock piece until an end of the button is fittingly engaged with the hook end and hook projection, respectively, such that the lock button being able to be depressed to move the locking piece inward to engage and lock the locking mechanism after installation in the cylindrical lock;
wherein the hook end and hook projection contact an inside face of the aperture upon capture to prevent removal of the locking piece from the aperture of the lock button, and wherein a longitudinal axis of the lock button is aligned with the longitudinal axis of the locking piece upon capture.
6.   A cylindrical lock comprising:
a locking mechanism;
a locking piece comprising an elongated member having one end engaging the locking mechanism, an opposite end having a connecting hook, and a longitudinal axis extending along the elongated member through the one end and the opposite end, said connecting hook comprising a hook end extending generally perpendicular to the longitudinal axis and said connecting hook comprising a hook projection extending perpendicular to the longitudinal axis in a direction opposite the hook end and
a lock button extending from a knob of the cylindrical lock and having an aperture at an inward end thereof, said lock button adapted to pivotally receive the locking piece connecting hook, the locking piece connecting hook adapted to being attached by hand to the lock button aperture such that during installation and assembly of the cylindrical lock, the hook end and the hook projection are captured within the lock button aperture on an inward end of the lock button by an outward end of the lock button being pivoted or rotated downward with respect to the locking piece until an end of the button is fittingly engaged with the hook end and hook projection, respectively. such that the lock button being able to move the locking piece to engage and lock the locking mechanism, wherein rotational movement of said lock button around the longitudinal axis is permitted after the hook end and hook projection are captured within the lock button aperture; 
wherein the hook end and hook projection contact an inside face of the aperture upon capture to prevent removal of the locking piece from the aperture of the lock button.
10.	A method of making a locking piece assembly adapted for installation in a cylindrical lock to engage a locking mechanism upon movement of the cylindrical lock comprising:
providing a locking piece comprising an elongated member having one end adapted to engage a locking mechanism, an opposite end having a connecting hook, and a longitudinal axis extending along the elongated member through the one end and the opposite end, said connecting hook comprising a hook end extending generally perpendicular to a longitudinal axis of the locking piece and said connecting hook comprising a hook perpendicular to the longitudinal axis in a direction opposite the hook end  
providing a lock button having a first end including an aperture, a second end opposite the aperture, and a length therebetween, said lock button aperture adapted to be attached to the locking piece connecting hook by hand such that during installation and assembly of the locking  piece assembly the hook end and the hook projection are captured within said aperture on an inward end of the lock button, such that the lock button being  able to be depressed to move the locking piece inward to engage and lock the locking mechanism after assembly; attaching the lock button by hand onto the locking piece by inserting the hook end into the aperture on the lock button; 
pivoting an outward end of the lock button with respect to the locking piece longitudinal axis; and placing the locking piece longitudinal axis and the length of the lock button into alignment such that an end of the button is fittingly engaged with the hook end and hook projection, respectively, and the hook end and the hook projection contact an inside face of the aperture such that to prevent removal of the locking piece from the aperture of the lock button is prevented. 



providing a locking mechanism;
providing a locking piece comprising an elongated member having one end adapted to engage the locking mechanism, an opposite end having a
connecting hook, and a longitudinal axis extending along the elongated member through the one end and the opposite end, said connecting hook comprising a hook end extending generally perpendicular to the longitudinal axis and said connecting hook comprising a hook projection extending perpendicular to the longitudinal axis in a direction opposite the hook end ;
providing a lock button extending from a knob of the cylindrical lock, said lock button having a first end having an aperture, a second end opposite said aperture, and a length therebetween, said aperture at an inward end of the knob, said lock button adapted to pivotally receive the locking piece connecting hook by hand; attaching the lock button to the locking piece by inserting the hook end into the aperture on the lock button; pivoting an outward  end of the lock button with respect to the locking piece length; andplacing the locking piece longitudinal axis and lock button length into alignment to make a locking piece assembly wherein the first end of the lock button is fittingly engaged with the hook end and hook projection. respectively. and the hook end and the hook projection contact an inside face of the aperture. wherein and prevent removal of the locking piece from the aperture of the lock button prevented; and



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A WILLIAMS/Primary Examiner, Art Unit 3675